EXHIBIT 10.43
 
SERIES F PREFERRED STOCK AGREEMENT
 
Private and Confidential
 
THIS SERIES F PREFERRED STOCK AGREEMENT (the “Agreement”), made as of the last
date executed below (the “Effective Date”), by and among BioNeutral Group, Inc.
a Nevada corporation with a principal address of 211 Warren Street, Newark, NJ
07103 (“the “Company”), and Mark Lowenthal, an individual with an address of c/o
, 211 Warren Street, Newark, NJ 07103 (“Buyer”). Each of the Company and Buyer
is a “Party” and together, are the “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, the Company has authorized 10,000,000 shares of preferred stock (the
“Preferred Stock”); and
 
WHEREAS, the Company has designated fifty one (51) shares of Preferred Stock as
Series F Preferred Stock, par value $0.001 per share (the “Series F Preferred
Stock”), having the rights, preferences, privileges, powers and restrictions set
forth in the Certificate of Designation filed with the Secretary of State of the
State of Nevada on August 19, 2013 and attached hereto as Exhibit A; and
 
WHEREAS, the Company desires to issue, sell and transfer, and Buyer desires to
purchase and receive, fifty one (51) shares of Series F Preferred Stock (the
“Purchased Shares”) subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements, covenants and representations contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and subject to the terms and conditions hereof, the Parties,
intending to be legally bound, hereby agree as follows:
 
1. Agreement to Purchase and Sell; Consideration. The Company hereby agrees to
issue, sell and transfer to Buyer, and Buyer hereby agrees to purchase and
receive from the Company, the Purchased Shares, free and clear of any and all
liens, mortgages, security interests, encumbrances and other restrictions or
limitations (other than restrictions on resales of the Purchased Shares under
applicable federal or state securities laws, and the rules and regulations
promulgated thereunder) (collectively, “Liens”), as consideration for the
Buyer’s services rendered and to be rendered to the Company (the
“Consideration”).
 
2. Closing. On or before August 15, 2013 (the “Closing Date”), the Parties shall
perform the following:
 
(a) Buyer shall provide Seller a duly authorized and validly executed copy of
this Agreement;
 
(b) Upon the closing of the purchase and sale (the “Closing”), the Company shall
provide Buyer with (i) a duly authorized and validly executed copy of this
Agreement and (ii) the stock certificate(s) representing the Purchased Shares,
together with all documents necessary to effectuate the issuance and transfer of
the Purchased Shares; and
 
(c) The Board of Directors of the Company (the “Board”) shall execute a
resolution approving the terms of this Agreement.
 
3. Transfer Agent. Buyer agrees that Corporate Stock Transfer (the “Transfer
Agent”) shall have full power and authority to act on behalf of the Company in
connection with the issuance, transfer, exchange, replacement and cancellation
of all of the Company’s stock certificates. The Company shall pay all fees due
to the Transfer Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Representations and Warranties of the Company. The Company hereby represents
and warrants, for a period of twelve (12) months from the Effective Date, to
Buyer that all of the statements in the following paragraphs of this Section 4
are true and complete as of the date hereof and shall be true and complete as of
the Closing Date.
 
(a) Due Incorporation; Good Standing. The Company is duly organized and in good
standing in the State of Nevada and in every state in which the Company is or
should be authorized to do business, unless the failure to be so qualified does
not have a material adverse effect on the Company.
 
(b) Full Power and Authority. The Company has full corporate power and authority
to enter into this Agreement and consummate the transactions contemplated
hereby.
 
(c) No Liens. The Purchased Shares shall be free and clear of any and all Liens.
 
(d) Valid Issuance. The Purchased Shares shall be, when issued, duly authorized,
validly issued, fully paid and non-assessable.
 
(e) Good Title. Upon delivery to Buyer at the Closing of the stock
certificate(s) representing the Purchased Shares, Buyer shall have good and
valid title to the Purchased Shares.
 
(f) No Conflicts. The execution and performance of this Agreement will not
constitute a breach of the Company’s Certificate of Incorporation or By-laws.
 
(g) No Broker. Neither the Company nor any of Representatives (as defined
herein) has employed or engaged any broker or finder or incurred any liability
for any brokerage fees, commissions or finders’ fees in connection with the
transactions contemplated by this Agreement, and the Company hereby indemnifies
Buyer against any Losses (as defined herein) arising from the breach of this
Section.
 
5. Representations and Warranties of Buyer. Buyer hereby represents and warrants
to the Company that the statements in the following paragraphs of this Section 5
are all true and complete as of the date hereof and shall be true and complete
as of the Closing Date.
 
(a) Full Power and Authority. Buyer has full power and authority to enter into
this Agreement.
 
(b) Exempt Transaction. Buyer understands that the sale of the Series F
Preferred Stock is intended to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”), and exempt from registration or
qualification under any state law.
 
(c) Restricted Securities. Buyer understands that the Purchased Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
they were acquired from a transaction that was not a public offering.
 
(d) Series F Preferred Stock. The Series F Preferred Stock purchased by Buyer
hereunder will be acquired for investment only for Buyer’s own account, not as a
nominee or agent, and not with a view to the public resale or distribution
thereof, and Buyer has no present intention of selling, granting any
participation in, or otherwise distributing, the same.
 
(e) No Oral Representations. No oral or written representations have been made
other than those stated in this Agreement. Buyer is not relying on any oral
statements made by the Company or any of the Company’s Affiliates or their
respective directors, officers, managers, members, partners, stockholders,
employees, representatives, agents, executors or heirs, as applicable
(collectively, the “Representatives”), as applicable, in purchasing the Series F
Preferred Stock. For purposes of this Agreement, “Affiliate” means, with respect
to any Person, any other Person controlling, controlled by or under common
control with such Person. The term “control” as used in the preceding sentence
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such Person, whether by contract
or otherwise. Further, for purposes of this Agreement, “Person” means any
individual, partnership, corporation, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity (or any
department, agency or political subdivision thereof).
 
(f) Information about the Company. Buyer has been given the opportunity to ask
questions of, and receive answers from, the Company concerning the Company and
the Series F Preferred Stock and any other matters pertaining to the
transactions contemplated herein.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Indemnification.
 
(a) In consideration of this Agreement, the Company covenants and agrees that
Buyer shall be indemnified and held harmless from and against any and all
losses, damages, fees, costs, expenses, obligations and liabilities
(collectively, the “Liabilities”) or actions, investigations, inquiries,
arbitrations, claims or other governmental or administrative agency proceedings
in respect thereof, including, without limitation, enforcement of this Agreement
(collectively, the “Actions” and together with the Liabilities, the “Losses”)
which are incurred as a result of the Company’s breach of any material
representations, warranties and/or covenants set forth herein; provided that the
breach is not the result of Buyer’s negligence or misconduct. Without limiting
the foregoing, Losses include, but are not limited to, all reasonable legal
fees, court costs and other expenses incurred in connection with investigating,
preparing, defending, paying, settling or compromising any suit in law or equity
arising out of this Agreement.
 
(b) In consideration of this Agreement, Buyer covenants and agrees, for itself
and its Affiliates, that Buyer shall indemnify and hold harmless the Company and
its Representatives from and against any and all Losses which are incurred as a
result of Buyer or any of Buyer’s Representatives’ breach of this Agreement,
including, but not limited to, the breach of any representations, warranties
and/or covenants set forth herein.
 
7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State without giving effect to any
choice or conflict of law provision that would cause the application of the laws
of any other jurisdiction other than the State of Nevada.
 
8. Term / Survival. The terms of this Agreement shall be effective as of the
Effective Date and continue until such time as the obligations hereunder are
fully satisfied; provided, however, that the terms, conditions and obligations
of Sections 4, 5, 6, 7, 9, 12, 17, 18 and 19 of this Agreement and this Section
8 shall survive the termination of this Agreement.
 
9. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns, or heirs and executors, as applicable, of the Parties.
 
10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same agreement. A faxed or electronic copy of this Agreement shall be
deemed an original.
 
11. Headings. The headings used in this Agreement are for convenience of
reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.
 
12. Modifications and Waivers. No change, modification or waiver of any
provision of this Agreement shall be valid or binding unless it is in writing,
dated subsequent to the Effective Date, and signed by all Parties. No waiver of
any breach, term, condition or remedy of this Agreement by any Party shall
constitute a subsequent waiver of the same or any other breach, term, condition
or remedy. All remedies, either under this Agreement, by law or otherwise
afforded to a Party, shall be cumulative and not alternative.
 
13. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
14. Termination. The Parties may not, except for a material breach or failure of
a condition or requirement, terminate this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
15. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings, duties or obligations between the Parties with respect to the
subject matter hereof, whether written or oral.
 
16. Further Assurances. From and after the date of this Agreement, upon the
reasonable request of a Party, the other Party shall use its commercially
reasonable best efforts to execute and deliver such instruments, documents or
other writings as may be reasonably necessary or desirable to confirm and carry
out and fully effectuate the intent and purposes of this Agreement.
 
17. Notices. All notices or other communications required or permitted by this
Agreement shall be in writing to the addresses set forth in the preamble to this
Agreement (or to such other addresses as may be specified by a Party to the
other Party pursuant to notice given by such Party in accordance with the
provisions of this Section 17 and shall be deemed to have been duly received:
 
 
(a)  if given by fax or email, when transmitted and the appropriate confirmation
received, as applicable, if transmitted on a business day and during normal
business hours of the recipient, and otherwise on the next business day
following transmission;

 
 
(b)  if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mail; and

 
 
(c)  if given by courier, messenger or other means, when received or personally
delivered.

 
18. Insider Trading. Buyer hereby certifies that she has not, nor through any of
her Representatives or third parties, purchased or caused to be purchased in the
public marketplace, any publicly traded shares of the Company.  Buyer further
certifies he has not communicated the nature of the transactions contemplated by
the Agreement, is not aware of any disclosure of non-public information
concerning said transactions, and has not, is not and will not be a party to any
insider trading of any shares of the Company.
 
19. Binding Arbitration. In the event of any dispute, claim, question or
disagreement arising from or relating to this Agreement or the breach thereof,
the Parties shall use their commercially reasonable best efforts to settle the
dispute, claim, question or disagreement. To this effect, they shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a reasonably just and equitable solution satisfactory to all
Parties. If they do not reach such a solution within a period of sixty (60)
calendar days, then, upon notice by a Party to the other Party, all disputes,
claims, questions or disagreements shall be settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules, including the Optional Rules for Emergency Measures of
Protection, and judgment on any award rendered by the arbitrator(s) shall be
binding and may be entered in any court having jurisdiction thereof.
 
[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the last date
written below.
 
BUYER
 
MARK LOWENTHAL
 
By:
/s/ Mark Lowenthal
   
Mark Lowenthal
 
Date: August 15, 2013  

 
COMPANY
 
BIONEUTRAL GROUP, INC.
 
By:
/s/ Mark Lowenthal
   
Mark Lowenthal
 
President and Chief Executive Officer
 
Date: August 15, 2013

 
5

--------------------------------------------------------------------------------



